EXHIBIT 10.1

Form of Notice of Long-Term PSP Award under the Performance Share Plan

 

To:    [Name of Executive Officer] From:   

Compensation Committee of the Board of Directors

of Alabama National BanCorporation

Date:                            , 2007 Re:    Performance Share Plan Award

--------------------------------------------------------------------------------

We are pleased to inform you that Alabama National BanCorporation (“ANB”) has
granted you an award under the Alabama National BanCorporation Performance Share
Plan (the “Plan”). Your award has been set at a target award amount of
             shares (the “Award”). This memorandum sets forth some of the
specific terms of your Award, and you should retain it for future reference.
References to defined terms in the Plan are capitalized in this memorandum. The
prospectus for the Plan, which attaches a copy of the Plan, is being separately
delivered to you.

The Award Period applicable to this Award is the seven-year period beginning on
January 1, 2007, and ending on December 31, 2013. The condition for payment of
the Award is that the tangible book value per common share of ANB as of
December 31, 2013, is not less than $30.00 per share, and, you remain an
employee with ANB or one of its affiliates through the end of the Award Period.
The payout of the Award will occur after the completion of the Award Period or
as otherwise provided by the Plan. There are no Interim Periods.

The Compensation Committee will meet after the close of the Award Period to
determine whether the condition for payment of the Award has been satisfied. If,
at the close of the Award Period, the Compensation Committee determines that the
Award is payable, then, unless otherwise directed by the Compensation Committee,
the Award will be paid to you as promptly as possible. The Award is payable in
shares of ANB’s common stock. ANB has the right to withhold and pay taxes that
it determines are appropriate and necessary with respect to any payment of the
Award. Rather than receive the Award at the end of the Award Period, you may
elect to defer payment of the Award in accordance with the Alabama National
BanCorporation Plan for the Deferral of Compensation by Key Employees.

This memorandum is the writing required by Section 5(d) of the Plan. In addition
to the matters covered by this memorandum, you should pay particular attention
to the Plan, since it sets forth other provisions applicable to your Award.
Furthermore, in the event of any inconsistency between the terms set forth
herein and the terms of the Plan, the terms of the Plan shall govern the Award.

We congratulate you on your Award. Thank you for your service to ANB.

Acknowledged this      day of                         , 2007.

 

    (signature)